UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-08002 KOREA EQUITY FUND, INC. Two World Financial Center, Building B New York, NY 10281 Nomura Asset Management U.S.A. Inc. Two World Financial Center, Building B New York, NY 10281 Registrant’s telephone number, including area code: (800) 833-0018 Date of fiscal year end: October 31, 2007 Date of reporting period: October 31, 2007 ITEM 1.REPORT TO SHAREHOLDERS KOREA EQUITY FUND, INC. December 18, 2007 To Our Shareholders: We present the Annual Report of Korea Equity Fund, Inc. (the “Fund”) for the fiscal year ended October 31, 2007. The Net Asset Value per share (“NAV”) of the Fund on October 31, 2007 was $16.42, representing an increase of 45.6% for the Fund’s fiscal year. The closing New York Stock Exchange (“NYSE”) market price of the Fund on October 31, 2007 was $15.38, representing a 6.3% discount to the NAV. The net assets of the Fund amounted to $184,129,351 on October 31, 2007. The Korea Composite Stock Price Index (“KOSPI”) climbed from 1,364.6 to 2,064.9 or 51.3%, in local currency terms, for the year. Including the South Korean won (“Won”) appreciation of 4.6% during the fiscal year, this represents a total increase of 58.3% in United States (“U.S.”) dollar terms. The Fund’s NAV underperformed the KOSPI, in U.S. dollar terms, by 12.8% during the year. The Fund’s share price (quoted on the NYSE) returned 47.9% for the year. For the quarter ended October 31, 2007, the KOSPI increased by 9.0% in U.S. dollar terms. The NAV of the Fund increased by 7.6%. The Fund underperformed the KOSPI, in U.S. dollar terms, by 1.4% during the quarter. South Korean Economy The South Korean economy reported steady and resilient economic figures throughout the fiscal year. Gross Domestic Product (GDP) growth for the fourth quarter of 2006 and the first three quarters of 2007 registered 4.0%, 4.0%, 5.0% and 5.2%, respectively. Excluding some seasonality, export growth has been quite stable, maintaining healthy double-digit growth rates despite the strength in the Won which appreciated 4.6% against the U.S. dollar and 2.1% against the Japanese Yen during the fiscal year. This healthy export growth was underpinned by strong global demand in sectors like Machinery, Shipbuilding and Mobile Communications. Also noteworthy, South Korea’s dependency on exports to the U.S. has been on a downtrend while exports to China, the European Union (EU) and the Association of Southeast Asian Nations (ASEAN) regions are growing steadily. As a result, the slowing growth in the U.S. economy is offset somewhat by the stronger growth in other countries. Towards the later part of the fiscal year, the improvement in South Korea’s economic growth was helped by growth on the domestic consumption front. The domestic economy had already begun to show telltale signs as early as April 2007 when the Consumer Confidence Index rose above the neutral 100 level. However, it was only during the last quarter of the fiscal year that consumer spending contribution to GDP improved significantly. On the political front, things started off poorly as tension increased after North Korea proceeded to conduct a nuclear test on October 9, 2006. This is despite a strong statement issued by the United Nations as well as the resolution passed by the UN Security Council prohibiting member countries from trading technology or materials relating to missiles and other weapon of mass destruction with Pyongyang. However, as the year progressed, pressures from China resulted in North Korea agreeing to attend the six parties talks, which eventually led to the frozen funds in Macau being transferred to a North Korean account in Russia. In return, North Korea invited International Atomic Energy Agency (IAEA) monitors to inspect the closure of its nuclear facilities. North Korea also agreed to declare and disable all its nuclear facilities by the end of the year in a meeting with the chief U.S. envoy held in Geneva in the month of September. Given that the presidential election is scheduled to be held in December 2007, there was a steady inflow of news on the domestic political front. It is no secret that investors felt that the current Roh administration has done little to improve the economy, especially its harsh anti-speculative financial property measures which contributed negatively. However, as the year progressed, the outlook had become more positive. This is because the opposition GNP party has elected Lee Myung Bak as their candidate for the presidential election. As a former CEO of Hyundai Engineering & Construction Co., Ltd., Mr. Lee has a pro-business mindset and is well known for his market oriented measures. South Korean Stock Market The KOSPI posted strong positive gains of 51.3% over the past 12 months reaching an all time high of 2,064. Besides being encouraged by the strong positive signals on both the economic and political front mentioned above, investors’ sentiment was also strong buoyed by gains in the regional stock markets, especially in China and India. However, this was temporarily intercepted by the deterioration of the U.S. subprime mortgage market which caused a severe correction globally as well as in the South Korean stock market. Eventually, sentiment was restored after the U.S. Federal Reserve and other central banks around the world invoked their duties as lenders of last resort and put significant short-term funds into their respective banking systems. The U.S. Federal Reserve also eventually cut its discount and federal funds rates by 100 and 50 basis points, respectively. It is good to note that throughout the year, foreign investors continued to be net sellers in the South Korean stock market and it was the active participation from domestic investors that brought the market to higher levels. Over the review period, outstanding performances came from the Machinery and Steel sectors.Since the South Korean stock market rally is well into its fourth year, the market could be entering the late stage of the cycle. Moreover, it was the domestic investors who drove the rally while foreign investors were net sellers. Because of this, it is typical that the lower quality, smaller to medium capitalization momentum stocks deliver the highest returns. Therefore, stocks in the Machinery sector did well. The Steel sector benefited from strong global resource prices. Other sectors that performed well included both the Construction and Transportation Equipment sectors. As we approach the Presidential elections at the end of the year, indications that the pro-growth opposition candidate would win led investors to be positive on the likelihood of less stringent measures on the domestic property market. Even though automobile stocks were weak, the Transportation Equipment sector did well due to the strong performances of shipbuilders. Shipbuilders continued to receive strong order inflows to the extent that the big three shipbuilders had to revise their targets because the orders they received in the first half were close to 80% to 90% of their initial full-year target. On the other hand, the Technology sector under-performed. Apart from the weak DRAM and NAND flash memory spot prices due to a lack of new products to drive demand, the likelihood of prolonged oversupply arising from the aggressive capacity expansion especially in Taiwan was also not helpful. Moreover, investors were concerned about the slow down in U.S. consumer demand. Weakness in the Financial sector was mainly caused by banking stocks. As more retail depositors put money into mutual funds or invest directly into the stock market, banks are starting to face declining interest margins. Moreover, given the current historical low for non-performing loans, the lack of earnings drivers resulted in most investors avoiding banking stocks. Note that most banks in South Korea have zero or very little exposure to the U.S. mortgage markets and CDOs (collaterialized debt obligations). Finally, the Telecommunication sector, which has traditionally been more defensive, continued to post a relatively weak performance given the rise in the overall market. Portfolio Management Activity In terms of sectors, besides the reduction of the weighting to the Technology sector and the in- creased exposure to the non-banking Financial sector, there were no other significant changes made to sector allocation. As for stock selection decisions, the Fund introduced a number of new stocks over the last twelve months including STX Engine Co., Ltd., CJ Home Shopping, Infopia Co., Ltd., TSM Tech Co., Ltd. and Korean Air Lines Co., Ltd. STX Engine Co., Ltd. manufactures engines for the Shipbuilding sector. Besides getting stable orders from parent company, STX Shipbuilding Co., Ltd., the company is benefiting from strong orders both in South Korea as well as from Chinese shipbuilders who are expanding their capacity aggressively. CJ Home Shopping sells retail products through home shopping channels and the Internet. The stock is attractive with a PE valuation at about 12 times earnings after some consolidation in its stock price due to poor consumer demand. Infopia Co., Ltd. manufactures blood glucose monitoring devices used primarily for patients suffering from diabetes. Sales growth is expected to be strong for the next few years and the company is expected to increase its current market share. TSM Tech Co., Ltd. manufactures industrial equipment and focuses on using titanium as its main raw material instead of stainless steel. This minimizes downtime during equipment renewal which is very important, hence resulting in strong sales growth. Robust sales growth is expected to continue for several years and the company now has a long order backlog. Finally, Korean Air Lines Co., Ltd. will benefit from the pick up in demand for air travel, especially from the outgoing traffic in the retail segment which is expected to remain strong in the next few years. This is further boosted by the introduction of the five days work-week and visa exemption by the U.S. government. Although higher international oil prices might affect operating margins, this has been partly offset by the increase in fuel charges as well as the strong Won. Investment Strategy The economy remains on a firm footing. Exports growth is expected to remain resilient despite the strength of the currency, and there are also increasing signs of consumer demand recovering. The Fund continues to expect higher fiscal spending by the government, which has been relatively conservative over the last three years. Given the low popularity of the current administration, the government has been focusing on more populist economic policies. Increased housing supply, together with improved employment and welfare policies are some of the measures the government has started to implement since September 2006. As a result, economic growth in South Korea is expected to remain healthy through 2007 and in 2008. Finally, the improving political situation, including the North-South Korea relationship, is encouraging. The South Korean stock market has experienced a strong rally over the past four years. There are some signs that it may be entering the late stage of the market cycle. Besides the fact that valuation is trending towards the upper end of the recent historical range, there are some telltale signs that market sentiment among domestic investors is reaching “exuberant” levels. Moreover, in the short term, the Presidential elections might also boost sentiment. Furthermore, the market is supported by strong fundamentals. Finally, fund flow from domestic investors is a structural trend due to the ageing population. Together, these conditions imply that the market is due for a period of consolidation, but the magnitude of the consolidation might be limited. On a personal note, John F. Wallace, who served as a Director of the Fund since its inception, passed away in October 2007. The Board of Directors expresses its condolences to Mr. Wallace’s family and greatly appreciates all the valuable contributions made by Mr. Wallace on behalf of the Fund and its stockholders. We appreciate your continuing support of your Fund. Sincerely, /s/ Shigeru Shinohara Shigeru Shinohara President PROXY VOTING A description of the policies and procedures that the Fund uses to vote proxies relating to portfolio securities is available (1) without charge, upon request, by calling toll-free 1-800-833-0018; and (2) on the Securities and Exchange Commission’s web site at http://www.sec.gov. Information about how the Fund voted proxies relating to securities held in the Fund’s portfolio during the most recent 12-month period ended June 30 is available (1) without charge, upon request, by calling toll-free 1-800-833-0018; and (2) on the Securities and Exchange Commission’s web site at http://www.sec.gov. AVAILABILITY OF QUARTERLY SCHEDULE OF INVESTMENTS The Fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The Fund’s Forms N-Q are available on the SEC’s Web site at http://www.sec.gov. The Fund’s Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. INTERNET WEBSITE Nomura Asset Management U.S.A. Inc. has established an Internet website which highlights its history, investment philosophy and process and products, which include the Fund. The Internet web address is www.nomura.com. We invite you to view the Internet website. FUND CERTIFICATION In September 2007, the Fund filed its Chief Executive Officer Certification with the New York Stock Exchange pursuant to Section 303A. 12(a) of the New York Stock Exchange Corporate Governance Listing Standards. The Fund’s Chief Executive Officer and Chief Financial Officer Certifications pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 were filed with the Fund’s Form N-CSR and are available on the Securities and Exchange Commission’s Web site at http://www.sec.gov. KOREA EQUITY FUND, INC. FUND HIGHLIGHTS—OCTOBER 31, 2007 (Unaudited) KEY STATISTICS Net Assets $184,129,351 Net Asset Value per Share $16.42 Closing NYSE Market Price $15.38 Percentage Increase in Net Asset Value per Share* 45.6 % Percentage Increase in NYSE Market Price* 47.9 % MARKET INDEX Percentage increase in market index* SOUTH KOREAN WON U.S.$ Korea Composite Stock Price Index* 51.3% 58.3% *From November 1, 2006 through October 31, 2007 ASSET ALLOCATION South Korean Equity Securities 97.0% Other Assets Less Liabilities, Net 3.0% Net Assets 100.0% INDUSTRY DIVERSIFICATION % of Net Assets % of Net Assets Services 21.6 Retail 4.2 Consumer Electronics 13.5 Oil and Gas 3.1 Miscellaneous Manufacturing 13.4 Telecommunications 2.9 Banking and Financial Services 12.8 Automotive Equipment and Parts 2.8 Iron and Steel 10.3 Electrical Machinery 1.6 Transportation 5.6 Machinery and Machine Tools 0.9 Food and Beverages 4.3 TEN LARGEST EQUITY HOLDINGS BY MARKET VALUE Issuer Market Value % of Net Assets POSCO $18,944,256 10.3 STX Engine Co., Ltd. 13,021,209 7.1 Samsung Electronics Co., Ltd. 11,578,369 6.3 GS Engineering & Construction Corp 9,628,560 5.2 Samsung Fire & Marine Insurance Co., Ltd. 8,709,677 4.7 Daewoo Shipbuilding & Marine Engineering Co., Ltd 7,967,909 4.3 Hanjin Heavy Industries & Construction Holdings Co., Ltd 7,851,064 4.3 LG Electronics Inc. 6,808,806 3.7 Hyundai Engineering & Construction Co., Ltd 6,474,266 3.5 LG Philips LCD Co., Ltd 6,398,590 3.5 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the shareholders and Board of Directors of Korea Equity Fund, Inc. We have audited the accompanying statement of assets and liabilities of Korea Equity Fund, Inc. (the “Fund”), including the schedule of investments, as of October 31, 2007, and the related statements of operations for the year then ended, changes in net assets for each of the two years in the period then ended and the financial highlights for each of the four years in the period then ended. These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audit. The financial highlights for the year ended October 31, 2003 were audited by other auditors whose report, dated December 12, 2003, expressed an unqualified opinion on those financial highlights. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. We were not engaged to perform an audit of the Fund's internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation.Our procedures included confirmation of securities owned as of October 31, 2007 by correspondence with the custodian and others or by other appropriate auditing procedures where replies from others were not received. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of the Fund at October 31, 2007, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the four years in the period then ended, in conformity with U.S. generally accepted accounting principles. /s/ Ernst & Young LLP New York, New York December 18, 2007 KOREA EQUITY FUND, INC. SCHEDULE OF INVESTMENTS* OCTOBER 31, 2007 Shares Cost Market Value % of Net Assets KOREAN EQUITY SECURITIES Automotive Equipment and Parts Halla Climate Control Corporation 164,000 $1,898,152 $1,615,324 0.9 Air control equipment Hyundai Mobis 22,250 682,693 2,221,170 1.2 Automotive service components Hyundai Motor Company 17,300 613,921 1,363,944 0.7 Passenger cars, trucks, autoparts and commercial vehicles Total Automotive Equipment and Parts 3,194,766 5,200,438 2.8 See notes to financial statements. KOREA EQUITY FUND, INC.SCHEDULE OF INVESTMENTS* — (Continued) OCTOBER 31, 2007 Shares Cost Market Value % of Net Assets Banking and Financial Services Daewoo Securities Co., Ltd. 118,000 $1,217,275 $3,452,668 1.9 Financial institution Hana Financial Group Inc. 53,934 1,141,815 2,713,020 1.4 Commercial bank Kookmin Bank 62,708 3,653,260 5,097,136 2.8 Commercial bank Korea Exchange Bank 84,000 736,024 1,380,490 0.8 Commercial bank Macquarie Korea Infrastructure Fund 459,000 3,379,556 3,312,975 1.8 Investment company Shinhan Financial Group Co., Ltd. 69,500 2,208,578 4,507,024 2.5 Consumer and commercial-related financial services Woori Finance Holdings Co., Ltd. 144,700 3,034,654 3,133,252 1.6 Diversified finance services Total Banking and Financial Services 15,371,162 23,596,565 12.8 Consumer Electronics LG Electronics Inc. 65,300 4,031,986 6,808,806 3.7 Digital display equipment LG Philips LCD Co., Ltd.† 117,000 4,568,832 6,398,590 3.5 Digital display equipment Samsung Electronics Co., Ltd. 18,958 4,306,844 11,578,369 6.3 Consumer electronics, computers and telecommunications Total Consumer Electronics 12,907,662 24,785,765 13.5 Electrical Machinery Samsung Corporation 32,000 455,609 2,927,988 1.6 Import/Export Food and Beverages Hite Brewery Co., Ltd. 29,000 3,863,484 4,315,141 2.4 Alcoholic and non-alcoholic beverages Lotte Chilsung Beverage Co., Ltd. 2,500 2,713,688 3,525,623 1.9 Alcoholic and non-alcoholic beverages Total Food and Beverages 6,577,172 7,840,764 4.3 See notes to financial statements. KOREA EQUITY FUND, INC. SCHEDULE OF INVESTMENTS* — (Continued) OCTOBER 31, 2007 Shares Cost Market Value % of Net Assets Iron and Steel POSCO 26,450 $4,780,835 $18,944,256 10.3 Hot and cold rolled steel products Machinery and Machine Tools TSM Tech Co., Ltd. 87,292 2,548,483 1,696,308 0.9 Industrial machinery Miscellaneous Manufacturing Hanjin Heavy Industries & Construction Co., Ltd.† 71,634 1,133,446 7,851,064 4.3 Heavy construction Hynix Semiconductor, Inc.† 76,000 1,794,127 2,109,822 1.2 Semiconductors KT&G Corporation 21,500 540,456 1,728,499 0.8 Cigarettes and other tobacco products STX Engine Co., Ltd. 132,500 3,984,558 13,021,209 7.1 Diesel and specific engines for ships and munitions Total Miscellaneous Manufacturing 7,452,587 24,710,594 13.4 Oil and Gas SK Energy Co., Ltd.† 15,492 763,451 3,560,984 1.9 Refines, markets, and distributes oil S-Oil Corporation 23,000 1,116,343 2,078,952 1.2 Petroleum and related products Total Oil and Gas 1,879,794 5,639,936 3.1 Retail CJ Home Shopping 35,000 2,557,721 2,596,191 1.4 Miscellaneous products Shinsegae Co., Ltd. 6,660 1,426,328 5,213,814 2.8 Department store chain Total Retail 3,984,049 7,810,005 4.2 Services Daewoo Shipbuilding & Marine Engineering Co., Ltd. 127,000 4,703,195 7,967,909 4.3 Shipbuilding GS Engineering & Construction Corp. 46,000 2,914,005 9,628,560 5.2 Contracts civil engineering and architectural works See notes to financial statements. KOREA EQUITY FUND, INC. SCHEDULE OF INVESTMENTS* — (Continued) OCTOBER 31, 2007 Cost Market Value % of Net Assets Hyundai Engineering & Construction Co., Ltd.† 64,000 $1,781,550 $6,474,266 3.5 General construction company Infopia Co., Ltd.† 40,000 3,202,616 2,713,897 1.5 Patient monitoring equipment LG Corp. 48,000 1,324,353 4,344,012 2.4 Holding company Samsung Fire & Marine Insurance Co., Ltd 31,500 4,186,409 8,709,677 4.7 Non-life insurance Total Services 18,112,128 39,838,321 21.6 Telecommunications LG Dacom Corporation 163,000 2,598,951 5,249,015 2.9 Internet services Transportation Hanjin Shipping Co., Ltd. 71,700 2,604,479 4,148,098 2.2 Marine transportation Korea Air Lines Co., Ltd. 71,000 6,185,759 6,173,227 3.4 Air transportation services Total Transportation 8,790,238 10,321,325 5.6 TOTAL KOREAN EQUITY SECURITIES 88,653,436 178,561,280 97.0 TOTAL INVESTMENTS $88,653,436 $178,561,280 97.0 OTHER ASSETS LESS LIABILITIES, NET 5,568,071 3.0 NET ASSETS $184,129,351 100.0 *The description following each investment is unaudited and not covered by the Report of Independent Registered Public Accounting Firm. †Non-income producing security. GDR: Global depository receipt. PFD: Preferred stock. Portfolio securities and foreign currency holdings were translated at the following exchange rate as of October 31, 2007. South Korean won KRW 900.55 USD $1.00 See notes to financial statements. KOREA EQUITY FUND, INC. STATEMENT OF ASSETS AND LIABILITIES OCTOBER 31, 2007 ASSETS: Investments in securities, at market value (cost—$88,653,436) $178,561,280 Cash and cash equivalents 10,277,971 Total Assets 188,839,251 LIABILITIES: Payable for investments purchased 4,205,187 Accrued management fee 247,352 Other accrued expenses 257,361 Total Liabilities 4,709,900 NET ASSETS: Capital stock (par value of 11,212,000 shares of capital stock outstanding, authorized 100,000,000, par value $0.10 each) 1,121,200 Paid-in capital 100,622,091 Accumulated net investment income 218,651 Accumulated net realized loss on investments and foreign currency transactions (7,721,705 ) Unrealized net appreciation on investments and foreign exchange 89,889,114 Net Assets $184,129,351 Net asset value per share $16.42 See notes to financial statements. KOREA EQUITY FUND, INC. STATEMENT OF OPERATIONS FOR THE YEAR ENDED OCTOBER 31, 2007 INCOME: Dividend income (net of $332,841 of withholding taxes) $1,843,791 Interest income 287,330 Total Income $2,131,121 EXPENSES: Management fee 1,146,799 Legal fees 246,500 Directors’ fees and expenses 119,500 Custodian fees 115,760 Auditing and tax reporting fees 85,705 Shareholder reports 46,240 Registration fees 33,305 Annual meeting expenses 29,900 Miscellaneous fees 17,825 Transfer agency fees 10,775 Insurance expense 3,550 Total Expenses 1,855,859 INVESTMENT INCOME—NET 275,262 REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS AND FOREIGN CURRENCY: Realized gain (loss) on investments and foreign currency transactions: Net realized gain on investments 12,691,753 Net realized loss on foreign exchange (56,611 ) Net realized gain on investments and foreign exchange 12,635,142 Change in net unrealized appreciation on investments 47,860,409 Change in net unrealized appreciation on translation of foreign currency and other assets and liabilities denominated in foreign currency 2,693,099 Net realized and unrealized gain on investments and foreign exchange 63,188,650 NET INCREASE IN NET ASSETS RESULTING FROM INVESTMENT OPERATIONS $63,463,912 See notes to financial statements. KOREA EQUITY FUND, INC. STATEMENT OF CHANGES IN NET ASSETS For the Year Ended October 31, 2007 2006 FROM INVESTMENT OPERATIONS: Net investment income (loss) $ 275,262 $ (354,904 ) Net realized gain on investments 12,691,753 11,213,027 Net realized loss on foreign exchange (56,611 ) (9,422 ) Change in net unrealized appreciation on investments 47,860,409 11,295,899 Change in net unrealized appreciation on translation of foreign currency and other assets and liabilities denominated in foreign currency 2,693,099 3,952,903 Increase in net assets resulting from investment operations 63,463,912 26,097,503 FROM CAPITAL SHARE TRANSACTIONS: Net asset value of shares issued to shareholders on rights offering 25,813,148 0 Increase in net assets derived from capital share transactions 25,813,148 0 NET ASSETS: Beginning of year 94,852,291 68,754,788 End of year (including accumulated undistributed investment income of $218,651 in 2007) $ 184,129,351 $ 94,852,291 See notes to financial statements. KOREA EQUITY FUND, INC. NOTES TO FINANCIAL STATEMENTS 1. Significant Accounting Policies Korea Equity Fund, Inc. (the “Fund”) is registered under the Investment Company Act of 1940 as a non-diversified, closed-end investment management company. The Fund was incorporated in Maryland on September 7, 1993 and investment operations commenced on December 3, 1993. The Fund’s investment objective is to seek long-term capital appreciation through investments primarily in equity securities of South Korean companies. The following is a summary of significant accounting policies followed by the Fund. In the opinion of management, all material adjustments, consisting of normal recurring adjustments, considered necessary for a fair presentation have been included. (a) Valuation of Securities—Investments traded on stock exchanges are valued at the last sale price on the principal market on which such securities are traded as of the close of business on the day the securities are being valued or, lacking any sales, at the last available bid price. Securities traded in the U.S. over-the-counter market (as opposed to the OTC market for foreign investors in South Korea) are valued at the last reported sales price as of the close of business on the day the securities are being valued or, if none is available, at the mean of the bid and offer price at the close of the day or, if none is available, at the last reported sales price available to the Fund. Securities for which market quotations are not readily available and restricted securities are valued in good faith at fair value using methods determined by the Board of Directors. Short-term debt securities which mature in 60 days or less are valued at amortized cost if their original maturity at the date of purchase was 60 days or less, or by amortizing their value on the 61st day prior to maturity if their term to maturity at the date of purchase exceeded 60 days. Securities and other assets, including futures contracts and related options, are stated at market value or otherwise at fair value as determined in good faith by or under the direction of the Board of Directors of the Fund. (b) Foreign Currency Transactions—Transactions denominated in South Korean won (“Won”) are recorded in the Fund's records at the prevailing rate at the time of the transaction. Asset and liability accounts that are denominated in Won are adjusted to reflect the current exchange rate at the end of the period. Transaction gains or losses resulting from changes in the exchange rate during the reporting period or upon settlement of foreign currency transactions are included in the results of operations for the current period. The net assets of the Fund are presented at the exchange rate and market values at the close of the year. The Fund isolates that portion of the results of operations arising as a result of changes in the foreign exchange rates on investments from the fluctuations arising from changes in the market prices of securities held at October 31, 2007. Net realized foreign exchange gains or losses include gains or losses arising from sales of portfolio securities, sales and maturities of short-term securities, currency gains or losses realized between the trade and settlement dates on securities transactions, the difference between the amounts of dividends, interest, and foreign withholding taxes recorded on the Fund's books and the United States dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains or losses includes gains or losses arising from changes in the value of assets and liabilities including investments in securities at October 31, 2007, resulting from changes in the exchange rate. (c) Security Transactions, Investment Income, Distributions to Shareholders—Security transactions are accounted for on the trade date. Dividend income is recorded on the ex-dividend date and interest income is recorded on the accrual basis. Realized gains and losses on the sale of investments are calculated on a first in first outbasis. Distributions from net investment income and net realized capital gains are determined in accordance with Federal income tax regulations, which may differ from U.S. generally accepted accounting principles. To the extent these “book/tax” differences are permanent in nature (i.e., that they result from other than timing of recognition—“temporary”), such amounts are reclassified within the capital accounts based on their Federal tax-basis treatment; temporary differences do not require reclassification. Dividends and distributions which exceed net realized capital gains for financial reporting purposes, but not for tax purposes, are reported as distributions in excess of net realized capital gains. (d) Capital Account Reclassification—For the year ended October 31, 2007 permanent differences result in a net decrease in, accumulated net investment income of decreased by $56,611 and a corresponding decrease in accumulated net realized loss on investments and foreign currency transactions of $56,611. The adjustment was primarily a result of the reclassification of foreign exchange losses and had no impact on net assets. KOREA EQUITY FUND, INC. NOTES TO FINANCIAL STATEMENTS—(Continued) (e) Income Taxes—A provision for United States income taxes has not been made since it is the intention of the Fund to continue to qualify as a regulated investment company under the Internal Revenue Code and to distribute within the allowable time limit all taxable income to its shareholders. Under South Korean tax laws, a withholding tax is imposed on dividends and interest income at the rate of 16.5% and 13.2%, respectively, and such withholding taxes are reflected as a reduction of the related revenue. There is no withholding tax on realized gains. (f) Subscription for New Shares—As part of their annual corporate action matters, certain South Korean companies offer rights to their shareholders to subscribe to new shares which are eligible for a portion of the dividends paid on existing shares in the year of subscription. The Fund normally subscribes to new share offerings by South Korean companies. (g) Use of Estimates in Financial Statement Preparation—The preparation of financial statements in accordance with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts and disclosures in the financial statements. Actual results could differ from these estimates. (h) Concentration of Risk—A significant portion of the Fund’s net assets consists of South Korean securities which involve certain considerations and risks not typically associated with investments in the United States. In addition to the smaller size, less liquidity and greater volatility, the South Korean securities market is less developed than the U.S. securities market and there is often substantially less publicly available information about South Korean issuers than there is about U.S. issuers. Future economic and political developments in South Korea could adversely affect the liquidity or value, or both, of securities in which the Fund is invested. Further, the Fund may be exposed to currency devaluation and other exchange rate fluctuations. (i) Indemnifications—Under the Fund’s organizational documents, its officers and directors are indemnified against certain liabilities arising from the performance of their duties to the Fund. Additionally, in the normal course of business, the Fund enters into contracts that contain a variety of representations which provide general indemnifications. The Fund’s maximum exposure under these agreements is unknown as this would involve future claims that may be made against the Fund that have not yet occurred. However, based on the Fund’s experience, the Fund expects the risk of loss to be remote. 2. Management Agreement and Transactions With Affiliated Persons Nomura Asset Management U.S.A. Inc. (“NAM-U.S.A.” or the “Manager”) acts as the Manager of the Fund pursuant to a management agreement. Under the agreement, the Manager provides all office space, facilities and personnel necessary to perform its duties. Pursuant to such management agreement, the Manager has retained its parent company, Nomura Asset Management Co., Ltd. (“NAM”), as investment adviser for the Fund, and effective July 24, 2001, the Shareholders approved NAM retaining its wholly-owned subsidiaries, Nomura Asset Management Hong Kong Limited (NAM-Hong Kong”) and Nomura Asset Management Singapore Limited (“NAM-Singapore”), as investment sub-advisers for the Fund. As compensation for its services to the Fund, the Manager receives a monthly fee computed at the annual rate of 0.85% of the Fund's average weekly net assets. This annualrate became effective as of September 1, 2006 pursuant to an amendment of the Fund’s management agreement with the Manager. For the period from September 1, 2005 through August 31, 2006, the Manager voluntarily reduced its fee under such agreement from 1.10% of the Fund’s average weekly net assets to 0.85% of such assets. Under the management agreement, the Fund paid or accrued fees,to the Manager of $1,146,799 for the year ended October 31, 2007. For services performed, NAM received a monthly fee from the Manager at the annual rate of 0.495% of the average weekly net assets of the Fund. This contractual rate became effective September 1, 2006 pursuant to an amendment of the investment advisory agreement between the Manager and NAM. Since July 24, 2001, for services performed, NAM-Hong Kong and NAM-Singapore have received monthly fees from NAM. Pursuant to amendments to the investment sub-advisory agreements that became effective as of September 1, 2006, NAM pays NAM-Singapore a monthly fee at the annual rate of 0.225% of the Fund’s average weekly net assets and NAM pays NAM pays NAM-Hong Kong a monthly fee at the annual rate of 0.045% of the Fund’s average weekly net as- KOREA EQUITY FUND, INC. NOTES TO FINANCIAL STATEMENTS—(Continued) sets. For the year ended October 31, 2007, the Manager informed the Fund that NAM received fees of $667,037 from the Manager. In addition, NAM-Hong Kong and NAM-Singapore received fees of $62,222 and $311,312, respectively from NAM. At October 31, 2007, the management fee payable to the Manager by the Fund was $247,352. Certain officers and/or directors of the Fund are officers and/or directors of the Manager. The Fund pays each Director not affiliated with the Manager an annual fee of $5,000 plus $1,000 per meeting attended, together with such Director's actual expenses related to attendance at meetings. Mr. William G. Barker, Jr., who has been designated by the Directors not affiliated with the Fund to serve as Lead Director, is paid an additional $5,000, effective June 2005. Such fees and expenses for the unaffiliated Directors aggregated $119,500 for the year ended October 31, 2007. 3. Purchases and Sales of Investments Purchases and sales of investments, exclusive of investments in foreign currency and short-term securities, for the year ended October 31, 2007 were $48,435,370 and $26,248,855, respectively. 4. Rights Offering The Fund issued to its shareholders of record as of the close of business on January 19, 2007 transferable Rights to subscribe for up to an aggregate of 2,803,000 shares of Common Stock of the Fund at a rate of one share of Common Stock for three Rights held (“Primary Subscription”). During February 2007, the Fund issued a total of 2,803,000 shares of Common Stock on exercise of such Rights at the subscription price of $9.76 per share, compared to a net asset value per share of $12.20 and a market value per share of $10.79. A sales load of 3.75% was included in the subscription price. Offering costs of approximately $600,000 and the sales load were charged directly against the proceeds of the Rights Offering. 5. Federal Income Taxes As of October 31, 2007, net unrealized appreciation on investments, for Federal income tax purposes was $89,907,844 of which $91,610,679 related to appreciated securities and $1,702,835 related to depreciated securities. The aggregate cost of investments, at October 31, 2007 for Federal income tax purposes was $88,653,436. At October 31, 2007 the components of accumulated earnings on a tax basis were as follows: Undistributed ordinary income $218,651 Accumulated capital losses (7,721,705 ) Unrealized appreciation on investments 89,889,114 Total accumulated earnings $82,386,060 During the year ended October 31, 2007, the Fund utilized capital loss carryforwards of $12,691,753. The Fund has a capital loss carryforward as of October 31, 2007 of approximately $7,721,705 of which $761,669 expires on October 31, 2008, and $6,960,036 expires on October 31, 2009. 6. Recent Accounting Pronouncements On July 13, 2006, the Financial Accounting Standards Board (“FASB”) released FASB Interpretation No. 48 “Accounting for Uncertainty in Income Taxes” (“FIN 48”). FIN 48 provides guidance for how uncertain tax positions should be recognized, measured, presented and disclosed in the financial statements. FIN 48 requires the evaluation of tax positions taken or expected to be taken in the course of preparing the Fund’s tax returns to determine whether the tax positions are “more-likely-than-not” of being sustained by the applicable tax authority. Tax positions not deemed to meet the more-likely-than-not threshold would be recorded as a tax benefit or expense in the current year. Adoption of FIN 48 is required for fiscal years beginning after December 15, 2006 and is to be applied to all open tax years as of the effective date. At this time, management is evaluating the implications of FIN 48 and its impact on the financial statements has not yet been determined. On September 20, 2006, the FASB released Statement of Financial Accounting Standards No. 157 “Fair Value Measurements” (“FAS 157”). FAS 157 establishes an authoritative definition of fair value, sets out a framework for measuring fair value, and requires additional disclosures about fair value measurements. The application of FAS 157 is required for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. At this time, management is evaluating the implications of FAS 157 and its impact on the financial statements has not yet been determined. KOREA EQUITY FUND, INC. FINANCIAL HIGHLIGHTS Selected per share data and ratios for a share of common stock outstanding throughout each year: For the Year Ended October 31, 2007 2006 2005 2004 2003 Net asset value, beginning of year $11.28 $8.18 $5.80 $5.38 $4.28 Net investment income (loss)* 0.02 (0.04 ) (0.05 ) (0.05 ) (0.02 ) Net realized and unrealized gain on investments and foreign currency 5.64 3.14 2.43 0.47 1.12 Total from investment operations 5.66 3.10 2.38 0.42 1.10 Fund Share Transactions Dilutive effect of Rights Offering** (0.38) — Offering costs charged to paid-in capital in excess of par (0.14) — Total Fund share transactions (0.52) — Net asset value, end of year $16.42 $11.28 $8.18 $5.80 $5.38 Market value, end of year $15.38 $10.40 $7.85 $5.34 $4.65 Total investment return† 47.9% 32.5% 47.0% 14.8% 24.7% Ratio to average net assets/supplemental data: Net assets, end of year (000) $184,129 $94,852 $68,755 $48,748 $45,204 Operating expenses before waiver of a portion of the management fee 1.36% †† 1.92% 2.93% 2.86% 2.46% Operating expenses after waiver of a portion of the management fee 1.36% †† 1.68% 2.76% 2.71% 2.31% Net investment income (loss) 0.20% (0.40% ) (0.70% ) (0.89% ) (0.49% ) Portfolio turnover 20% 31% 41% 50% 58% † Based on market value per share, adjusted for reinvestment of income dividends and capital distributions and capital share transactions. Total investment return does not reflect sales commissions. †† There was no waiver for the year ended October 31, 2007. * Based on average shares outstanding. ** Decrease is due to the Rights Offering (See Note 4). TAX INFORMATION (UNAUDITED) We are required by subchapter M of the Internal Revenue Code of 1986, as amended, to advise you within 60 days of the Fund’s fiscal year end (October 31, 2007) as to the federal tax status of distributions received by shareholders during such fiscal year. Accordingly, the Fund designates $332,841 as foreign tax credit with the associated gross income of $2,175,632. See notes to financial statements. KOREA EQUITY FUND, INC. SUPPLEMENTAL SHAREHOLDER INFORMATION (Unaudited) The 2007 Annual Meeting of the Shareholders of the Fund was held at the offices of Nomura Securities International, Inc. at Two World Financial Center, Building B, New York, New York on August 16, 2007. The purpose of the meeting was (1) to elect one Class I Director to serve for a term to expire in 2010, and (2) to transact such other business as may properly come before the Meeting or any adjournment thereof. At the meeting, William G. Barker, Jr. received the affirmative vote of a majority of the outstanding shares of the Fund. Accordingly, Mr. Barker was elected to serve until 2010 and until his successors are elected and qualified. The results of the voting at the Annual Meeting were as follows: 1. To elect the Fund’s Class I Director: Shares Voted For % of Outstanding Shares Shares Voted Withhold Authority % of Outstanding Shares William G. Barker, Jr. 8,967,162 80.0 585,147 5.2 ¬¬¬¬ INTERESTED DIRECTOR Set out below is biographical and other information relating to a Director who is an “interested person,” as that term is defined in the Investment Company Act of 1940 (“1940 Act”), of the Fund is set out below. Name, Address and Age Position(s) Held with the Fund Term of Office and Length of Time Served Principal Occupation(s) During Past Five Years Number of Funds in the Fund Complex Overseen** Other Public Directorships Held by the Director Shigeru Shinohara (45)* c/o Nomura Asset Management U.S.A. Inc. Two World Financial Center, Building B New York, New York 10281 Class II Director President and Director since June 2007 President of Nomura Asset Management U.S.A. Inc. (“NAM-U.S.A.”) since 2007; Executive Vice President of Nomura Corporate Research and Asset Management Inc. from 2006 to 2007; previously Chief Fund Analyst at Nomura Funds Research and Technologies Co., Ltd. 2 registered investment companies consisting of 2 portfolios None * Mr. Shinohara is an “interested person,” as defined in the 1940 Act, of the Fund based on his positions with Nomura Asset Management Co., Ltd. (“NAM”) and its affiliates. Mr. Shinohara is a director of Japan Smaller Capitalization Fund, Inc. for which NAM-U.S.A. acts as manager and NAM acts as investment adviser. ** In addition to the Fund, the “Fund Complex” includes Japan Smaller Capitalization Fund, Inc. KOREA EQUITY FUND, INC. INDEPENDENT DIRECTORS Biographical and other information relating to the non-interested Directors of the Fund is set out below. Name, Address and Age Position(s) Held with the Fund Term of Office and Length of Time Served Principal Occupation(s) During Past Five Years Number of Funds in the Fund Complex* Overseen Other Public Directorships Held by the Director William G. Barker, Jr. (74) 111 Parsonage Road Greenwich, Connecticut 06830 Class I Director Director since 1993 Retired. 2 registered investment companies consisting of 2 portfolios None Rodney A. Buck (59) 1857 West County Road Calais, Vermont 05648 Class III Director Director since 2006 Owner, Buck Capital Management (private investment management firm) since 2005; Executive Vice President and Chief Investment Officer, National Life Group (insurance holding company) from 2000 to 2005; Chief Executive Officer, Sentinel Advisors Company (investment advisor) from 1996 to 2005. 2 registered investment companies consisting of 2 portfolios None David B. Chemidlin (50) 67 Glen Eagle Drive Watchung, New Jersey 07069 Class III Director Director since 2006 Corporate Controller, Advance Magazine Publishers, Inc. (d/b/a Conde Nast) since 1995. 2 registered investment companies consisting of 2 portfolios None Chor Weng Tan (71) 6245 Paseo Privado Carlsbad, California 92009 Class II Director Director since 1993 Retired since 2004; Managing Director for Education, the American Society of Mechanical Engineers from 1991 to 2004. 2 registered investment companies consisting of 2 portfolios None * In addition to the Fund, the “Fund Complex” includes Japan Smaller Capitalization Fund, Inc. KOREA EQUITY FUND, INC. Committees and Directors’ Meetings. The Board of Directors has a standing Audit Committee and a standing Nominating Committee, each of which consists of the Directors who are not “interested persons” of the Fund within the meaning of the 1940 Act and are “independent” as defined in the New York Stock Exchange listing standards. Currently, Messrs. Barker, Buck, Chemidlin and Tan are members of these Committees. The principal responsibilities of the Audit Committee and the Nominating Committee are described below. The Fund has no standing Compensation Committee. The non-interested Directors have retained independent legal counsel to assist them in connection with their duties. During the fiscal year ended October 31, 2007, the Board of Directors held nine meetings, the Audit Committee held three meetings and the Nominating Committee held two meetings. Each incumbent Director attended at least 75% of the aggregate number of meetings of the Board of Directors held during the period for which he served and, if a member, of the aggregate number of meetings of the Audit and Nominating Committees held during the period for which he served. Officers of the Fund. Officers of the Fund are elected and appointed by the Directors and hold office until they resign, are removed or are otherwise disqualified to serve. Certain biographical and other information relating to the officers of the Fund is set out below: Name, Address* and Age of Officers Position(s) Held with the Fund Term of Office ** and Length of Time Served Principal Occupation(s) During Past Five Years Shigeru Shinohara (45) President and Class II Director President since 2007 President of Nomura Asset Management U.S.A. Inc. (“NAM-U.S.A.”) since 2007; Executive Vice President of Nomura Corporate Research and Asset Management Inc. from 2006 to 2007; previously Chief Fund Analyst at Nomura Funds Research and Technologies Co., Ltd. Kenneth L. Munt (60) Vice President Vice President since 2001 Managing Director and Secretary of NAM-U.S.A. since 1999. Jun Arima (47) Vice President Vice President since 2007 Senior Director of Nomura Asset Management U.S.A. Inc. since 2006; General Manager DLIBJ Asset Management Co; Ltd. from 2004 to 2006; Executive Vice President of DLIBJ Asset Management U.S.A. Inc. from 2002 to 2004. Rita Chopra-Brathwaite (38) Treasurer Treasurer since 2002 Senior Vice President of NAM-U.S.A. since 2007; Vice President of NAM-U.S.A. since 2001; Assistant Vice President of NAM-U.S.A. from 1999 to 2000. Neil Daniele (47) Secretary and Chief Compliance Officer Secretary since 2002 Managing Director of NAM-U.S.A. since 2006, and Chief Compliance Officer of NAM-USA since 2002; Vice President and Compliance Officer of Munich Re Capital Management Corp. (asset management firm) from 2001 to 2002; Vice President of AIG Global Investment Group, Inc. (asset management firm) * The address of each officer listed above is Two World Financial Center, Building B, New York, New York 10281. ** Elected by and serves at the pleasure of the Board of Directors. KOREA EQUITY FUND, INC. REVIEW OF THE FUND’S MARKET PRICE COMPARED TO NET ASSET VALUE Shares of closed-end investment companies, including funds focusing on a single country, have at various times traded at both premiums and discounts to their net asset value. Although the shares of the Fund have traded at such a premium, they also have traded at a discount from their net asset value per share (“NAV”). Since the Fund was established, the Board of Directors on a quarterly basis has reviewed the trading price of the Fund’s shares. The purpose of such review has been to determine whether a discount exists and, if so, whether it would be in shareholders’ overall best interests for the Fund to conduct share repurchases, make an issuer tender offer for shares or consider another means of possibly reducing the discount. For example, the Board of Directors has also considered whether it would be in the best interests of the Fund to convert to an open-end fund or to an interval fund, which is a form of investment company that makes periodic share repurchases at prices based on NAV. To date, the Board of Directors has not authorized open-market share repurchases or a tender offer for shares of the Fund. The Board of Directors also has not felt that it would be in the best interests of the Fund or its shareholders to convert to an open-end fund or to have interval fund status. As a “country fund,” the Fund’s NAV is more volatile than might be the case for a fund with a broader investment focus. The Directors believe that converting the Fund to either an open-end or interval fund would subject the Fund to redemptions or repurchases at times when liquidation of portfolio securities could disadvantage remaining shareholders, and they believe that the recent sometime extreme volatility of the financial markets in South Korea supports their view. Additionally, since an open-end fund has a limited ability to invest in illiquid securities, such a conversion could hinder the Fund’s ability to pursue its investment objectives. The Directors intend to continue to review, on a quarterly basis, the trading market for the Fund’s shares. DIVIDEND REINVESTMENT PLAN The Dividend Reinvestment Plan (the “plan”) is available automatically for any holder of common stock with shares registered in his/her own name who wishes to purchase additional shares with income dividends or capital gains distributions received on shares owned, unless such shareholder elects to receive all dividends and capital gain distributions in cash, paid by check and mailed to the shareholder. If a shareholder holds shares in his/her own name, communications regarding the Plan should be addressed to the plan agent, Computershare Trust Company, N.A. (the “Plan Agent”), P.O. Box 43078 Providence, RI 02940-3078. Under the Plan, shareholders appoint the Plan Agent to reinvest dividends and distributions in shares of the Fund. Such shares will be acquired by the Plan Agent for shareholders either through open market purchases if the Fund is trading at a discount or through the issuance of authorized but unissued shares if the Fund is trading at net asset value or a premium. If the market price of a share on the payable date of a dividend or distribution is at or above the Fund’s net asset value per share on such date, the number of shares to be issued by the Fund to each shareholder receiving shares in lieu of cash dividends or distributions will be determined by dividing the amount of the cash dividends or distributions to which such shareholder would be entitled by the greater of the net asset value per share on such date or 95% of the market price of a share on such date. If the market price of a share on such distribution date is below the net asset value per share, the number of shares to be issued to such shareholders will be determined by dividing such amount, less brokerage commission, by the per share market price. Purchases will be made by the Plan Agent from time to time on the New York Stock Exchange (the “Exchange”) or elsewhere to satisfy dividend and distribution investment requirements under the Plan. Purchases will be suspended on any day when the closing price (or the mean between the closing bid and ask prices if there were no sales) of the shares on the Exchange on the preceding trading day was higher than the net asset value per share. If on the dividend payable date, purchases by the Fund are insufficient to satisfy dividend or distribution investments and on the last trading day immediately preceding the dividend payable date the closing price or the mean between the closing bid and ask prices of the shares is lower than or the same as the net asset value per share, the Plan Agent will continue to purchase shares until all investments by shareholders have been completed or the closing price or the mean between the bid and ask prices of the shares becomes higher than the net asset value, in which case the Fund will issue the necessary additional shares from authorized but unissued shares. If on the last trading day immediately preceding the dividend payable date, the closing price or the mean between the bid and ask prices of the shares is higher than the net asset value per share and if the number of shares KOREA EQUITY FUND, INC. DIVIDEND REINVESTMENT PLAN-(Continued) previously purchased on the Exchange or elsewhere is insufficient to satisfy dividend investments,the Fund will issue the necessary additional shares from authorized but unissued shares. There will be no brokerage charges with respect to shares issued directly by the Fund to satisfy the dividend investment requirements. However, each participant will pay a pro rata share of brokerage commissions incurred with respect to the Fund’s open market purchases of shares. In each case, the cost per share of shares purchased for each shareholder’s account will be the average cost, including brokerage commissions, of any shares purchased in the open market plus the cost of any shares issued by the Fund. For the fiscal year ended October 31, 2007, the Fund did not purchase any shares in the open market or issue any new shares for dividend reinvestment purposes. Shareholders who elect to hold their shares in the name of a broker or other nominee should contact such broker or other nominee to determine whether they may participate in the Plan. To the extent such participation is permitted, the Plan Agent will administer the Plan on the basis of the number of shares certified from time to time by the broker as representing the total amount registered in the shareholder’s name and held for the account of beneficial owners who are participating in such Plan. Shareholders that participate in the Plan holding shares in a brokerage account may not be able to transfer the shares to another broker and continue to participate in the Plan. Shareholders who are participating in the Plan may withdraw from the Plan at any time. There will be no penalty for withdrawal from the Plan, and shareholders who have previously withdrawn from the Plan may rejoin it at any time. Changes in participation in the Plan should be made by contacting the Plan Agent if the shares are held in the shareholder’s own name and must be in writing and should include the shareholder’s name and address as they appear on the account registration. If the shares are held in the name of a broker or other nominee, such person should be contacted regarding changes in participation in the Plan. Upon withdrawal from the Plan, the Plan Agent will deliver to the shareholder a certificate or certificates for the appropriate number of full shares and a cash payment for any fractional shares. In lieu of receiving a certificate, the shareholder may request the Plan Agent to sell part or all of the shareholder’s shares at the market price and remit the proceeds to the shareholder, net of any brokerage commissions. A $2.50 fee will be charged by the Plan Agent upon any cash withdrawal or termination. An election to withdraw from the Plan will, until such election is changed, be deemed to be an election by a shareholder to take all subsequent distributions in cash. An election will be effective only for a dividend or distribution if it is received by the Plan Agent not less than 10 days prior to such record date. The Plan Agent will maintain all shareholders accounts in the Plan, and furnish written confirmation of all transactions in such account, including information needed by shareholders for tax records. Shares in the account of each Plan participant may be held by the Plan Agent in non-certificated form in the name of the participant, and each shareholder’s proxy will include those shares purchased or received pursuant to the Plan. The automatic reinvestment of dividends will not relieve participants of any income taxes that may be payable (or required to be withheld) on such dividends. Shareholders receiving dividends or distributions in the form of additional shares pursuant to the Plan should be treated for Federal income tax purposes as receiving a distribution in an amount equal to the amount of money that the shareholders receiving cash dividends or distributions will receive and should have a cost basis in the shares received equal to such amount. The Fund reserves the right to amend or terminate the Plan as applied to any dividend paid subsequent to written notice of the change sent to participants in the Plan at least 90 days before the record date for such dividend. There is no service charge to participants in the Plan; however, the Fund reserves the right to amend the Plan to include a service charge payable by the participants. All correspondence concerning the Plan, including requests for additional information about the Plan, should be directed to the Plan Agent at Computershare Investor Services, P.O. Box 43078, Providence, RI 02940-3078. SHAREHOLDER ACCOUNT INFORMATION Shareholders whose accounts are held in their own name may contact the Fund’s transfer agent, Computershare Trust Company, N.A. at (800) 426-5523 for information concerning their accounts. KOREA EQUITY FUND, INC. Board Review of the Current Management, Investment Advisory and Investment Sub-Advisory Agreements The Board of Directors of the Fund (the “Board”) consists of five directors, four of whom are independent, or non-interested, directors (the “Independent Directors”). The Board considers matters relating to the Fund's management and investment advisory agreements throughout the year. On an annual basis, the Board specifically considers whether to approve the continuance of these agreements for an additional one-year period. The specific agreements (the “Agreements”) consist of the Fund's management agreement with Nomura Asset Management U.S.A. Inc. (the “Manager”), the investment advisory agreement between the Manager and its parent, Nomura Asset Management Co., Ltd. (the “Investment Adviser”), and investment sub-advisery agreements between the Investment Adviser and two affiliated advisers, Nomura Asset Management Hong Kong Limited and Nomura Asset Management Singapore Limited (the “Investment Sub-Advisers”). The Board, including the Independent Directors, most recently approved the continuance of the Agreements at a meeting held on August 16, 2007. In connection with their deliberations at that meeting and at separate telephonic meetings of the Independent Directors held on July 17, 2007 and July 25, 2007, the Independent Directors received materials that included, among other items, information provided by the Manager regarding (i) the investment performance of the Fund, performance of other investment companies and performance of the Fund’s benchmark, (ii) expenses of the Fund and the management fee paid by the Fund to the Manager, the advisory fee paid by the Manager to the Investment Adviser and the sub-advisory fees paid to the Investment Sub Advisers, and (iii) the profitability of the Agreements to the Manager, the Investment Adviser and the Investment Sub-Advisers. The lndependent Directors sought and received additional information from the Manager and the Investment Adviser. The Independent Directors were advised by independent counsel in considering these materials and the continuance of the Agreements. At the meeting of the Board of Directors held on August 16, 2007,the Board of Directors, including all of the IndependentDirectors, unanimously approved the continuance of the Agreements for an additional year. In approving the continuance of the Agreements, the Board, including the Independent Directors, did not identify any single factor as determinative. Matters considered by the Directors in connection with their approval of the Agreements included the following: The nature, extent and quality of the services provided to the Fund under the Agreements. The Board considered the nature, extent and quality of the services provided to the Fund by the Manager, the Investment Adviser and the Investment Sub-Advisers and the resources dedicated by the Manager, the Investment Adviser and the Investment Sub-Advisers. These services included both investment advisory services and related services such as the compliance oversight provided by the Manager. The Independent Directors discussed in particular the portfolio management personnel involved with management of the Fund. The Independent Directors also commented favorably on the compliance personnel at the Manager and the services they provided in monitoring portfolio transactions and other compliance functions, and the financial administration provided by the Manager. Based on its review of all of these services, the Board, including the Independent Directors, concluded that the nature, extent and quality of these services supported the continuance of the Agreements. Investment performance. The Board considered performance information provided by the Manager regarding the Fund’s investment performance over a number of time periods, including the one-year, three-year and five-year periods recently ended. Included in this information was data showing that the net asset value per share of the Fund increased 29.9% during the year ended June 30, 2007 and 35.6% on an annualized basis for the three years ended June 30, 2007. The Manager also provided the Directors with comparative performance information that they requested. In response to requests for additional information by the Independent Directors, the Board received information about the performance of the Fund compared to the Fund’s benchmark index, data on the Fund’s ex- KOREA EQUITY FUND, INC. Board Review of the Current Management, Investment Advisory and Investment Sub-Advisory Agreements-(Continued) pense ratio and components thereof, and comparative fee, expense ratio and performance information for other funds investing primarily in South Korean stocks. This information showed that, based on changes in net asset value for the one-year and three-year periods ended June 30, 2007, the Fund ranked fourth in performance of five U.S. investment companies investing in Korean securities that had been identified by the Manager. The Board also considered the relatively high absolute performance of the Fund during these time periods as described above and the fact that the Fund had outperformed certain of the other registered investment companies during prior review periods. After considering all factors deemed appropriate, the Board, including the Independent Directors, concluded that the Fund’s performance supported the continuance of the Agreements. The costs of the services to be provided and the profits to be realized by the Manager and its affiliates from their advisory relationships with the Funds. The Board considered the Fund's management fee, which is computed at the annual rate of 0.85% of the Fund's average weekly net assets and which became effective as of September 1, 2006. The Board also considered the fact that for the period from September 1, 2005 through August 31, 2006, the Manager had continued its voluntary reduction of the annual management fee under the Fund's management agreement from 1.10% of the Fund's average weekly net assets to 0.85% of such assets. The Board also noted that the Manager had agreed in 2006 to an amendment to the management agreement to reduce its fee to the level of the voluntary waiver then in effect, which represented a reduction of 0.25% in the contractual fee rate. The Manager also provided the Board with information prepared by the Manager, the Investment Adviser and the Investment Sub-Advisers indicating the profitability of the Agreements to these respective advisors. The Independent Directors reviewed this information with the Manager and requested and received certain supplemental information from the Manager and the Investment Adviser with respect to the methodologies used to charge and allocate expenses relating to the management of the Fund. The Manager and its affiliates also act as advisers to one additional investment company registered under the Investment Company Act of 1940 and the Board of Directors of the Fund compared the advisory arrangements and fees for these two companies. The Board of Directors of the Fund recognized that the nature of the services provided by the Manager and the Investment Adviser to other investment vehicles and separate accounts differed from the range of services provided to the two registered investment companies. After reviewing the information described above, the Independent Directors concluded that the management fee proposed to be charged to the Fund was reasonable and that the costs of the services provided pursuant to the Agreements and the profitability of the Agreements to the Manager and the Investment Adviser supported the continuance of the Agreements. Economies of Scale. The Board also considered whether the Manager realizes economies of scale as the Fund grows larger. The Board also noted the reduction in the contractual rate of the management fee described above. The Board further considered the reduction in the Fund's operating expense ratio, which had been favorably impacted by the increase in the Fund's net assets. In particular, the Fund's expense ratio declined from 1.68% for the year ended October 31, 2006 to an annualized expense ratio of 1.45% for the six months ended April 30, 2007. The Board and the Manager reviewed the overall operating expenses of the Fund and agreed that management and the Board would continue their focus on ways to reduce the expenses incurred by the Fund. After consideration of information it considered relevant, the Board concluded that it would not request breakpoints in the management fee to further reduce the Fund's operating expense ratio. Based on an evaluation of all factors deemed relevant, including the factors described above, the Board, including each of the Independent Directors, concluded that each of the Agreements should be continued through August 31, 2008. BOARD OF DIRECTORS William G. Barker, Jr. Rodney A. Buck David B. Chemidlin Shigeru Shinohara Chor Weng Tan OFFICERS Shigeru Shinohara, President Kenneth L. Munt, Vice President Jun Arima, Vice President Rita Chopra-Brathwaite, Treasurer Neil A. Daniele, Secretary and Chief Compliance Officer MANAGER Nomura Asset Management U.S.A. Inc. Two World Financial Center, Building B New York, New York 10281 Internet Address www.nomura.com INVESTMENT ADVISER Nomura Asset Management Co., Ltd. 1-12-1 Chome Nihombashi, Chuo-ku, Tokyo 103-8260, Japan INVESTMENT SUB-ADVISERS Nomura Asset Management Hong Kong Limited 30th Floor, Two International Finance Center 8 Finance Street Central, Hong Kong Nomura Asset Management Singapore Limited 6 Battery Road 34-02 Singapore 049909 CUSTODIAN Brown Brothers Harriman & Co. 40 Water Street Boston, Massachusetts 02109-3661 DIVIDEND PAYING AGENT, TRANSFER AGENT AND REGISTRAR Computershare Investor Services P. O. Box 43078 Providence, RI 02940-3078 COUNSEL Sidley Austin LLP 787 Seventh Avenue New York, New York 10019 INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Ernst & Young LLP 5 Times Square New York, New York 10036 KOREA EQUITY FUND, INC. TWO WORLD FINANCIAL CENTER, BUILDING B NEW YORK, NEW YORK 10281 This Report, including the Financial Statements, is transmitted to the Shareholders of Korea Equity Fund, Inc. for their information. This is not a prospectus, circular or representation intended for use in the purchase of shares of the Fund or any securities mentioned in the Report. KOREA Equity Fund, Inc. ANNUAL REPORT OCTOBER 31, 2007 ITEM 2.CODE OF ETHICS (a) As of October 31, 2007, the Registrant had adopted a code of ethics that applies to the Registrant’s Principal Executive Officer, Principal Financial Officer, Principal Accounting Officer or Controller, or persons performing similar functions, regardless of whether these individuals are employed by the Registrant or a third party. (c) There were no amendments during the fiscal year ended October 31, 2007 to a provision of the code of ethics that applies to the Registrant’s Principal Executive Officer, Principal Financial Officer, Principal Accounting Officer or Controller, or persons performing similar functions, and that relates to any element of the code of ethics definition enumerated in paragraph (b) of Item 2 of Form N-CSR. (d) Not applicable. (e) Not applicable. (f) A copy of the Registrant’s code of ethics that applies to the Registrant’s Principal Executive Officer, Principal Financial Officer, Principal Accounting Officer or Controller, or persons performing similar functions, is attached as an exhibit. ITEM 3.AUDIT COMMITTEE FINANCIAL EXPERT The Registrant’s Board of Directors has determined that David B. Chemidlin, a member of the Registrant's Audit Committee, is an "audit committee financial expert" and "independent," as such terms are defined in this Item.This designation will not increase the designee's duties, obligations or liability as compared to his duties, obligations and liability as a member of the Audit Committee and of the Board; nor will it reduce the responsibility of the other Audit Committee members. ITEM 4.PRINCIPAL ACCOUNTANT FEES AND SERVICES (a) Audit Fees for the Registrant were $60,000 and $57,000 for the fiscal years ended 10/31/07 and 10/31/06, respectively. (b) Audit-Related Fees for the Registrant were $10,000 and $9,500 for the fiscal years ended 10/31/07 and 10/31/06, respectively.These amounts represent procedures performed in connection with the review of the Registrant’s semi-annual reports. In addition, there were no Audit-Related Fees billed in the fiscal years ended 10/31/07 and 10/31/06 for assurance and related services by the Accountant to the Registrant's investment adviser (not including any sub-adviser whose role is primarily portfolio management and is subcontracted with or overseen by another investment adviser), and any entity controlling, controlled by or under common control with the investment adviser that provides ongoing services to the Registrant ("service affiliates"), that were reasonably related to the performance of the annual audit of the service affiliates. Accordingly, there were no such fees that required pre-approval by the Audit Committee for the fiscal years ended 10/31/07 and 10/31/06, respectively. (c) Tax Fees for the Registrant were $9,900 and $9,500 for the fiscal years ended 10/31/07 and 10/31/06, respectively.These amounts represent aggregate fees paid for tax compliance, tax advice and tax planning services (which include the filing and amendment of federal, state and local income tax returns, timely RIC qualification review and tax distribution and analysis planning) rendered by Ernst & Young LLP (“E&Y”) to the Registrant. There were no fees billed for tax services by E&Y to service affiliates for the fiscal years ended 10/31/07 and 10/31/06, respectively, that required pre-approval by the Audit Committee. (d) All Other Fees for the Registrant were $10,000 and $9,500 for the fiscal years ended 10/31/07 and 10/31/06, respectively. These amounts represent procedures performed in connection with the review of the Registrant’s filings with the Osaka Securities Exchange. There were no fees billed for all other non-audit services rendered by E&Y to service affiliates for the fiscal years ended 10/31/07 and 10/31/06, respectively, that required pre-approval by the Audit Committee. (e) (1) The Charter for the Audit Committee of the Registrant requires the Audit Committee (a) to preapprove all auditing services to be provided to the Registrant by the Registrant’s independent accountants; (b) to preapprove all non-audit services, including tax services, to be provided to the Registrant by the Registrant’s independent accountants in accordance with the Securities Exchange Act of 1934, as amended (the “1934 Act”); provided, however, that the preapproval requirement with respect to the provision of non-audit services to the Registrant by the Registrant’s independent accountants may be waived by the Audit Committee under the circumstances described in the 1934 Act; and (c) to preapprove non-audit services to be provided to the Registrant’s investment adviser (and any entity controlling, controlled by or under common control with the investment adviser that provides ongoing services to the Registrant) if the engagement relates directly to the operations and financial reporting of the Registrant. (f) Not applicable. (g) Non-audit fees billed by E&Y for services rendered to the Registrant and Nomura Asset Management USA, Inc. (“NAM-USA”) and any entity controlling, controlled by, or under common control with NAM-USA that provides ongoing services to the Registrant were $2.8 million and $2.8 million for the fiscal years ended 3/31/07 and 3/31/06, respectively.These amounts represent aggregate fees paid for tax compliance, tax advice and tax planning services and non-audit related services rendered by E&Y to service affiliates. (h) The Registrant's Audit Committee has considered whether the provision of non-audit services that were rendered to the Registrant’s investment adviser and service affiliates which were not pre-approved (not requiring pre-approval) is compatible with maintaining the Auditor's independence. All services provided by the Accountant to the Registrant or to service affiliates which were required to be pre-approved were pre-approved as required. ITEM 5.AUDIT COMMITTEE OF LISTED REGISTRANTS (a) The Registrant’s Board of Directors has a standing Audit Committee, which consists of the Directors who are not “interested persons” of the Registrant within the meaning of the Investment Company Act of 1940, as amended (the “1940 Act”).Currently, Messrs. William G. Barker, Rodney A. Buck, David B. Chemidlin and Chor Weng Tan are members of the Audit Committee. (b) Not applicable. ITEM 6.SCHEDULE OF INVESTMENTS The Registrant’s investments in securities of unaffiliated issuers as of 10/31/07 are included in the report to shareholders filed under Item 1 of this Form N-CSR. ITEM 7. DISCLOSURE OF PROXY VOTING POLICIES AND PROCEDURES FOR CLOSED-END MANAGEMENT INVESTMENT COMPANIES The Registrant has delegated proxy voting responsibilities to its investment adviser, subject to the Board of Directors’ general oversight.The investment adviser has adopted its own Policy and Process on Corporate Governance and Proxy Voting for this purpose.The Policy and Process is set forth below. Policy and Process on Corporate Governance and Proxy Voting NOMURA ASSET MANAGEMENT NOMURA ASSET MANAGEMENT CO., LTD. NOMURA ASSET MANAGEMENT U.S.A. INC. NOMURA ASSET MANAGEMENT U.K. LIMITED NOMURA ASSET MANAGEMENT SINGAPORE LIMITED NOMURA ASSET MANAGEMENT HONG KONG LIMITED August 2004 I.
